     Case 1:20-cr-00066 Document 66 Filed 06/08/21 Page 1 of 3 PageID #: 366



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 1:20-00066

JEFFREY M. REED

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the United States’ unopposed

motion to reschedule or continue trial in this matter.              (ECF No.

64.)    For the reasons that follow, the motion is granted.

       The government requests that the start of the trial be

advanced or continued because trial counsel will be out of the

country on July 28, 2021, when the trial is currently scheduled

to begin.     Defendant does not object, so long as trial remains

scheduled for Bluefield.

       The government states that the reason for its request is

not lack of diligence or docket congestion.            It further states

that the complexity of the case favors allowing its current lead

counsel to serve in that role at trial.           It further states that

defendant is on bond and will face no hardship.

       For good cause shown, the motion is GRANTED.           Trial in this

case is rescheduled for August 24, 2021, at 9:30 a.m. in

Bluefield.     Jury instructions and proposed voir dire are to be

filed by August 17, 2021.
   Case 1:20-cr-00066 Document 66 Filed 06/08/21 Page 2 of 3 PageID #: 367



     Furthermore, the court finds that the ends of justice

outweigh the interest of defendant and the public in a speedy

trial.   See 18 U.S.C. § 3161(h)(7)(A).        Given defendant’s lack

of objection to a short continuance and the complexity of the

case, it would be unreasonable to deny a continuance and require

substitute lead counsel for the government to prepare for trial

in less than two months.      Pursuant to 18 U.S.C. § 3161(h)(7)(A),

the time from the filing of the motion until the trial is

excludable for purposes of the Speedy Trial Act.

     The court also notes that under General Order #11, “the

time period between May 3, 2021 and August 31, 2021 will be

excluded under the Speedy Trial Act, as the Court specifically

finds for the reasons outlined herein that the ends of justice

served by excluding this time period outweigh the best interests

of the public and each defendant in a speedy trial, pursuant to

18 U.S.C. § 3161(h)(7)(A).”       In Re: Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (ECF No. 16, at 7) (S.D.W. Va. March 15, 2021)

(Johnston, C.J.).

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 8th day of June, 2021.

                                     2
Case 1:20-cr-00066 Document 66 Filed 06/08/21 Page 3 of 3 PageID #: 368



                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                   3
